Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 7, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) and Koyano (US 5820104).
Regarding claim 1. Park teaches in figs. 1-4 a tensioning device, comprising: a base (base member 50+supporter 31 [0028 29]), configured to carry a mask plate (supports MM mask, fig. 1); a clamp (32 [0029]), configured to clamp the mask plate (fig. 1-4); and a deformation adjusting assembly (fixing surface/layer part 325 fig. 4 [0077] which is angled controlling bend/deformation angle; it is noted this is commensurate with applicant’s fig. 2-2 the assembly 30 is a single element), provided on the base or on the clamp (on the lower surface of clamp 32 fig. 4); wherein the deformation adjusting assembly is configured to adjust a deformation of an end portion of the mask plate protruding from the base in a direction of gravity (fig. 1, 4, angles/deforms protruding end of MM from 50/31 down) when the base carries the mask plate (fig. 4), so as to make the deformation less than a preset deformation threshold (fig. 4, the angle of deformation is less than an arbitrary deform level of normal/90 deg, since theta is acute angle), but does not teach wherein the deformation adjusting assembly comprises an electromagnet and a current control unit; however, Lin teaches in the translation the deformation adjusting assembly/adsorption unit 30 fig. 4 comprises an electromagnet and a current control unit (since all electromags can only work with controlled current, i.e. turn on/off the current to suck/release, there must be a current setter/on off control), it would be obvious to those skilled in the art at invention time to 
Regarding claim 2, Park in view of Lin and Koyano, teaches the tensioning device according to claim 1, wherein the electromagnet is connected to the current control unit and the current control unit is configured control a magnitude of an output current so as to control an electromagnetic force of the 
Regarding claim 7, Park in view of Lin and Koyano teaches the tensioning device according to claim 1, wherein the clamp comprises a clamping component (clamp part 32 [0029]), and the clamping component comprises a first sub-clamping member and a second sub-clamping member (upper/lower clamp jaw fig. 4); wherein the first sub-clamping member and the second sub-clamping member being movably connected (it is well known that a clamp has movable jaws in order  to open/close to receive and fix, then release the clamped object; both jaws connected/interfaced, fig. 4), one end of the first sub-clamping member is located above the plane of the working surface of the base (the rightward end of the upper jaw is above top recessed surface of 31 fig. 1), and one end of the second sub-clamping member is located below the plane of the working surface of the base (bottom/end of the lower jaw is below said recess top surface of 31); and the deformation adjusting assembly is provided on the first end of the one end of the first sub-clamping member (fig. 4, 325 on the bottom end of said end of top jaw).
Regarding claim 16, Park in view of Lin and Koyano teaches the tensioning device according to claim 1, wherein magnitude of the output current of the current control unit is equal to a product of the initial deformation and a preset ratio, and the electromagnetic force of the electromagnet is required to be less than or equal to a gravity applied to the end portion of the mask plate protruding from the base (see claim 4).
Regarding claim 19. Park in view of Lin and Koyano teaches the tensioning device according to claim 2, wherein Park further teaches (see claim 7, explanation inc by ref) the clamp comprises a clamping component, and the clamping component comprises a first sub-clamping member and a second sub-clamping member; wherein the first sub-clamping member and the second sub-clamping member being movably connected, one end of the first sub-clamping member is located above the plane of the working surface of the base, and one end of the second sub-clamping member is located below the plane of the working surface of the base; and the deformation adjusting assembly is provided on the first end of the one end of the first sub-clamping member.
Claim 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) and Koyano (US 5820104) and further in view of Hsu (US 20150155193).
Regarding claim 5, Park in view of Lin and Koyano teaches the tensioning device according to claim 1, but does not teach wherein the deformation adjusting assembly comprises magnet, however as disc in claim 2 Lin does teach it and it would be obvious to those skilled in the art at invention time to modify Park to have additional adsorption to the clamp, fig. 4, and instant control/suck/release translation but does not teach n1 of magnets being detachable n1 being an integer greater than or equal to 2, however Hsu teaches in [0029] multiple emags 250 which would be detachable since they appear to be insertable, and it would be obvious to those skilled in the art at invention time to modify Park to be able to locally fine tune magnetic fields for custom adsorption for zones/areas [0032]. Furthermore per Mpep 2144.04 it has been held that issues of duplication of parts and separability are not patentable.
Regarding claim 17, Park in view of Lin and Koyano teaches the tensioning device according to claim 2, and further in view of Hsu (see claim 5) teaches wherein the deformation adjusting assembly comprises n1 detachable magnets, n1 being an integer greater than or equal to 2.
Claim 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) and Koyano (US 5820104) and further in view of Kang (US 20130318774)
Regarding claim 6, Park in view of Lin and Koyano teaches the tensioning device according to claim 1, but does not teach further comprising a supporting rod, however Kang teaches in fig. 3 a clamp 12 with a support rod connected to clamp head; it would be obvious to those skilled in art at invention time to modify Park as an alternate mask clamp configuration that would produce predictable result of clamping a mask as shown in fig. 4 5; Park further teaches wherein the supporting rod has a first end disposed on the base (Park fig. 1, the top part of clamp is now rod, hence 32 top is connected to 33 which is part of base 31 by connection) and the deformation adjusting assembly is provided at a second end of the supporting rod (as prev disc, the rod is now clamp top part which has said deform assembly at 2nd end) and is located above a working surface of the base (fig. 1 top clamp part above recess surface of 31).
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) and Koyano (US 5820104) and Kang (US 20130318774)
Regarding claim 18. Park in view of Lin, Koyano teaches the tensioning device according to claim 2, and further in view of Kang (see claim 6, teachings/rationale inc by ref), teaches further comprising a supporting rod, wherein the supporting rod has a first end disposed on the base and the deformation adjusting assembly is provided at a second end of the supporting rod and is located above a working surface of the base.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) and Koyano (US 5820104) and Kang (US 20130318774).
Regarding claim 20. Park in view of Lin and Koyano teaches the tensioning device according to claim 1, further in view of Kang (see claim 6, teachings/rationale inc by ref) further teaches comprising a supporting rod, wherein the supporting rod has a first end disposed on the base and the deformation adjusting assembly is provided at a second end of the supporting rod and is located above a working surface of the base.

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. Claim 1 was amended with claims 3, 4 and part of claim 2. However, with respect to the relevant references, Lin and Koyano used for those previous claims, the applicant simply states that they do not teach the claimed elements without elaboration on why the rejection and application of the prior art are incorrect. Hence, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The previous grounds of rejections are maintained, combining the references and the rejections of the previous claims that were amended into claim 1 into the rejection of current claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUECHUAN YU/Primary Examiner, Art Unit 1718